An unpublis - ed order shall not be regarded as precedent and shall not be cited as legal‘authority. SCR 12

IN THE SUPREME COURT OF THE STATE OF NEVADA

TIMOTHTLERQY ‘wiLLmM‘s, .. Ne. 66993 3
Petitioner, ‘  ‘

VS‘ , I ’ V n..  g  V i
‘ BRIAN E. WILLIAMS, SR, V v 1| v i“:  it“ E 3
‘ Resgondent. ‘ FEE 02 2015

 

ORDER DI SMI SSI N G PETITION

This petition was docketed in this court on December 5y 2.014, .
without payment of the requisite ﬁlingfee. On that same day a nqtice was
issued'directing petitioner to pay the filing fee within ten days. The notice
_ further advised that failure to pay the ﬁling, fee Within ten days would
result in the dismissal of this petition. T0 date, petitiuner has net paid the
filing fee or otherwise responded to this ceurt’s notice. Accordingly, cause
appearing, this petition is dismissed.

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

‘l

BY:  3} 7E ‘ 

cc: ‘Timethy Leroy Williams
Washoe District Court Clerk ‘

SUPREME Scum
OF
NEVADA

CLERK’S mean

I myva 

\5 * 0W2?!“ __